Exhibit PURCHASE AND SALE AGREEMENT BY AND AMONG MERIT MANAGEMENT PARTNERS I, L.P., MERIT MANAGEMENT PARTNERS II, L.P., MERIT MANAGEMENT PARTNERS III, L.P., MERIT ENERGY PARTNERS III, L.P., MERIT ENERGY PARTNERS D-III, L.P., MERIT ENERGY PARTNERS E-III, L.P. and MERIT ENERGY PARTNERS F-III, L.P. AS SELLER AND LINN ENERGY HOLDINGS, LLC AS PURCHASER Executed on November 25, 2009 TABLE OF CONTENTS ARTICLE 1 PURCHASE AND SALE 1 Section 1.1 Purchase and Sale 1 Section 1.2 Assets 1 Section 1.3 Excluded Assets 3 Section 1.4 Effective Time; Proration of Costs and Revenues 4 Section 1.5 Delivery and Maintenance of Records 5 ARTICLE 2 PURCHASE PRICE 5 Section 2.1 Purchase Price 6 Section 2.2 Adjustments to Purchase Price 6 Section 2.3 Deposit 8 Section 2.4 Allocation of Purchase Price 8 ARTICLE 3 TITLE MATTERS 8 Section 3.1 Seller’s Title 8 Section 3.2 Definition of Defensible Title 8 Section 3.3 Definition of Permitted Encumbrances 10 Section 3.4 Notice of Title Defect Adjustments 11 Section 3.5 Casualty or Condemnation Loss 16 Section 3.6 Limitations on Applicability 17 ARTICLE 4 ENVIRONMENTAL MATTERS 17 Section 4.1 Assessment 18 Section 4.2 NORM, Wastes and Other Substances 19 Section 4.3 Environmental Defects 20 Section 4.4 Inspection Indemnity 21 Section 4.5 Exclusive Remedy 21 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER 21 Section 5.1 Generally 21 Section 5.2 Existence and Qualification 22 Section 5.3 Power 22 Section 5.4 Authorization and Enforceability 22 Section 5.5 No Conflicts 22 Section 5.6 Liability for Brokers’ Fees 23 Section 5.7 Litigation 23 Section 5.8 Taxes and Assessments 23 Section 5.9 Compliance with Laws 24 Section 5.10 Contracts 24 Page ii Section 5.11 Payments for Hydrocarbon Production 24 Section 5.12 Governmental Authorizations 24 Section 5.13 Outstanding Capital Commitments 25 Section 5.14 Imbalances 25 Section 5.15 Condemnation 25 Section 5.16 Bankruptcy 25 Section 5.17 Affiliated Contracts 25 Section 5.18 Foreign Person 25 Section 5.19 Seller Affiliate Obligations 25 Section 5.20 Abandoned Wells 26 Section 5.21 Accuracy of Information 26 Section 5.22 Payout Balances 26 Section 5.23 Operations 26 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER 26 Section 6.1 Existence and Qualification 26 Section 6.2 Power 27 Section 6.3 Authorization and Enforceability 27 Section 6.4 No Conflicts 27 Section 6.5 Liability for Brokers’ Fees 27 Section 6.6 Litigation 27 Section 6.7 Financing 27 Section 6.8 Limitation 28 Section 6.9 SEC Disclosure 28 Section 6.10 Bankruptcy 28 Section 6.11 Qualification 28 Section 6.12 Knowledge of Title Defects and Environmental Defects 28 Section 6.13 Independent Evaluation 28 ARTICLE 7 COVENANTS OF THE PARTIES 29 Section 7.1 HSR Act 29 Section 7.2 Government Reviews 29 Section 7.3 Notification of Breaches 29 Section 7.4 Letters-in-Lieu; Assignments; Operatorship 30 Section 7.5 Public Announcements 30 Section 7.6 Operation of Business 31 Section 7.7 Preference Rights and Transfer Requirements 31 Section 7.8 Tax Matters 33 Section 7.9 Further Assurances 34 Section 7.10 Performance Bond 34 Page iii Section 7.11 Insurance 34 Section 7.12 No Solicitation of Transactions 34 Section 7.13 Record Retention 34 Section 7.14 Bonds, Letters of Credit and Guarantees 35 Section 7.15 Cure of Misrepresentations Guarantees 35 Section 7.16 Cooperation with Respect to Seller Retained Litigation, Etc. 35 Section 7.17 Plugging, Abandonment, Decommissioning and Other Costs 35 Section 7.18 Employee Matters 35 ARTICLE 8 CONDITIONS TO CLOSING 37 Section 8.1 Conditions of Seller to Closing 37 Section 8.2 Conditions of Purchaser to Closing 39 ARTICLE 9 CLOSING 40 Section 9.1 Time and Place of Closing 40 Section 9.2 Obligations of Seller at Closing 41 Section 9.3 Obligations of Purchaser at Closing 41 Section 9.4 Closing Adjustments and Closing Payments 41 ARTICLE 10 TERMINATION 43 Section 10.1 Termination 44 Section 10.2 Effect of Termination 44 Section 10.3 Distribution of Deposit Upon Termination 44 ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS 45 Section 11.1 Assumed Seller Obligations 45 Section 11.2 Survival 46 Section 11.3 Indemnification by Seller 46 Section 11.4 Indemnification by Purchaser 47 Section 11.5 Indemnification Proceedings 47 Section 11.6 Limitations on Indemnities 49 Section 11.7 Release 49 Section 11.8 Disclaimers 50 Section 11.9 Recording 51 Section 11.10 Non-Compensatory Damages 51 Section 11.11 Disclaimer of Application of Anti-Indemnity Statutes 52 Section 11.12 Tax Indemnification 52 ARTICLE 12 MISCELLANEOUS 53 Section 12.1 Counterparts 53 Section 12.2 Notices 54 Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees 54 Page iv Section 12.4 Expenses 54 Section 12.5 Change of Name 55 Section 12.6 Governing Law and Venue 55 Section 12.7 Captions 55 Section 12.8 Waivers 55 Section 12.9 Assignment 55 Section 12.10 Entire Agreement 56 Section 12.11 Amendment 56 Section 12.12 No Third-Party Beneficiaries 56 Section 12.13 References 56 Section 12.14 Construction 57 Section 12.15 Conspicuousness 57 Section 12.16 Severability 57 Section 12.17 Time of Essence 57 Section 12.18 Limitation on Damages 57 Section 12.19 Access for Financial Reporting Purposes 57 Page v EXHIBITS Exhibit“A” Leases Exhibit“A-1” Wells and Units Exhibit“B” Form of Assignment, Conveyance and Bill of Sale Exhibit“C” Form of Title Indemnity Agreement Exhibit“D” Form of Transition Services Agreement Exhibit “E” Certificate of Non-Foreign Status SCHEDULES Schedule 1.2(d) Contracts Schedule 1.2(e) Easements Schedule 1.2(k) Vehicles and Vessels Schedule 1.2(l) Geologic Data Schedule 1.3(e) Excluded Assets Schedule 3.3(m) Permitted Encumbrances Schedule 3.4(a) Allocated Values Schedule 5.7 Litigation Schedule 5.8 Taxes and Assessments Schedule 5.9 Compliance with Laws Schedule 5.10 Contracts Schedule 5.11 Hydrocarbon Production Payments Schedule 5.12 Governmental Authorizations Schedule 5.15 Outstanding Capital Commitments Schedule 5.16 Imbalances Schedule 5.20 Abandoned Wells Schedule 5.21 Seller Affiliate Obligations Schedule 7.6 Operation of Business Schedule 7.7 Preference Rights and Transfer Requirements Schedule 7.14 Bonds Required Page vi DEFINITIONS “Adjustment Period” means the period between the Effective Time and the Closing Date. “Adjusted Purchase Price” shall mean the Purchase Price after calculating and applying the adjustments set forth in Section2.2. “AFE” means authority for expenditure. “Affected
